Name: Council Regulation (EEC) No 600/84 of 5 March 1984 amending Regulation (EEC) No 3746/83 laying down for 1984 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 9 . 3 . 84 Official Journal of the European Communities No L 67/13 COUNCIL REGULATION (EEC) No 600/84 of 5 March 1984 amending Regulation (EEC) No 3746/83 laying down for 1984 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway Whereas it is necessary to amend Regulation (EEC) No 3746/83 in order to implement the results of the consultations between the representatives of the Community and Norway on herring fishing in the North Sea, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 and 1 1 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 3746/83 (2), the Council laid down for 1984 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway ; Whereas in accordance with the procedures laid down in Article 2 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (3) the parties have held consultations on herring fishing in the North Sea for 1984 ; Whereas, pending scientific advice on this stock for 1984, the parties have agreed to recommend their respective authorities to adopt interim arrangements for the period up to 31 July 1 984 ; Article 1 Annex I to Regulation (EEC) No 3746/83 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January until 31 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1984. For the Council The President M. ROCARD (') OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 371 , 31 . 12. 1983, p. 1 . (3 )) OJ No L 226, 29 . 8 . 1980, p. 48 . No L 67/ 14 Official Journal of the European Communities 9 . 3 . 84 ANNEX ANNEX I Fishing quotas Species Area within which fishingis authorized Quantity (tonnes) Herring ICES IV a, IV b 15 000 C 2) Mackerel ICES VI a (') + VII d, e, f, h , + II a 29 000 Herring ICES VI a (') 6 400 Sprat ICES IV 25 000 Cod ICES IV 10 000 Haddock ICES IV 15 000 Saithe ICES IV and Skagerrak (2) 55 000 Whiting ICES IV .6 000 Plaice ICES IV 7 000 Mackerel ICES IV ; III a 23 800 Sand-eel , Norway pout, blue whiting ICES IV 50 000 (3) Blue whiting ICES II ; IV a ; VI a (') ; VI b ; VII (&lt;) ; XIV 190 000 o Blue ling ICES IV ; V b ; VI ; VII ; II a 1 000 ( «) Ling and tusk ICES IV ; Vb ; VI ; VII ; II a 22 000 (*) 0 Dogfish ICES IV ; VI ; VII 3 000 (8) Basking shark (') ICES IV ; VI ; VII 800 (8) Porbeagle ICES IV ; VI ; VII 500 Northern deep-water prawn NAFO 1 (, fl ) 450 (Pandalus borealis) ICES XIV + V a 2 000 Greenland halibut NAFO 1 500 (n ) ICES XIV + V a 500 (") Halibut NAFO 1 200 ( ») Shrimp ICES IV 600 Other species ICES IV 5 000 (  ) North of 56 °30 N. (2) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlama and from there to the nearest coast of Sweden . (3) Of which sand-eel alone not more than 50 000 tonnes or Norway pout and blue whiting together not more than 40 000 tonnes. Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a north of 56 °30'N . However, this quantity should be deducted from the quota of sand ­ eel , Norway pout and blue whiting in ICES IV. ( ¦) West of 12 ° 00'W. (*) Of which no more than 40 000 tonnes may be fished in ICES division IV a . (*) Of which a by-catch of 20 % of cod per ship, at any moment, is authorized in ICES sub-areas VI and VII . However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total by-catches should not exceed 1 000 tonnes . 0 Of which ling may be a maximum of 1 7 000 tonnes and tusk a maximum of 9 000 tonnes . (8 ) This quota does not include catches taken in the areas defined in Annex II . ( ®) Basking shark liver. ( 10) South of 68 °00'N . (") By-catches of cod should not exceed 10 %. ( 12) This quantity may be fished only up to 31 July 1984.'